82 F.3d 425
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Victor Joel COOPER, Petitioner-Appellant,v.R. Michael CODY, Respondent-Appellee.
No. 95-5196.
United States Court of Appeals, Tenth Circuit.
April 9, 1996.

Before SEYMOUR, Chief Judge, McKAY and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
After examining Appellant's brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
The trial court dismissed this petition for habeas corpus as successive pursuant to Rule 9(b) of the Rules Governing § 2254 Cases in the United States District Courts.   The court denied a petition for certificate of probable cause.   That petition is reviewed by this court.   For the reasons set forth in the trial court order filed September 13, 1995, the petition for a certificate of probable cause is denied and the appeal is DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3